Title: From John Adams to Edmund Jenings, 18 July 1780
From: Adams, John
To: Jenings, Edmund


     
      
       July 18. 1780
      
     
     I have just received the Court Gazette with Clintons Proclamations.
     I would give any Thing I had time to write you, a whole sheet about Carolina.
     The Party of Horse, that galloped out—what did they meet with? By the Return of killed, and Prisoners, it must have been the most obstinate and desperate defence that ever was made, or a barbarous and diabolical Massacre—take which you will, and what is the symptom to the British Govt.?
     What think you of “the small Rebel Parties, that still linger at a distance in the Province”? These small Parties will very soon be great Armies.
     What think you, of those “wicked and desperate Men, who still endeavour to support, the flame of Rebellion, by authority derived from the late Legislature, and attempt by fines Imprisonments and even sanguinary Punishments, to compell the faithfull, to take Arms”?
     What think you of the cruel Exhortation to the disaffected, on the backs of the two Carolinas?
     What think you of 210 Addresses out of 115 or 120 thousand white Inhabitants? When the names are concealed—and where there is known to have been near that Number banished, who have probably returnd with the Army from N. York and Savanna? When every Art, every Terror and every Allurement is known to be used upon those occasions to get subscribers?
     I have from the Beginning of this dispute had constant Reason to honour the Sincerity the Honour the Spirit and Firmness, Bravery and Patriotism of south Carolina, as much without Exception as my own state in the Confederation.
     But knowing their Embarrassment with Negroes, and their small Numbers of Militia, my Idea of that people has vastly increased by the Accounts from thence. There is hardly another state that would not have disclosed a larger Proportion of unworthy Men.
     Britain! thou hast cast thy last die—Thou hast now made every Corner of the United states hostile to thee. Remember this in the day when Repentance comes.
    